Title: From Thomas Jefferson to James Lyle, 29 July 1792
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello July 29. 1792.

At the time of my settlement with Mr. Hanson and yourself, I had flattered myself that those demands were so modelled that I might provide for a punctual discharge of them by sale of property for the later payments and, for the earlier, from the profits of my estate. Two flattering crops had made me count on the latter resource too sanguinely, and the importunities of the other creditor have been such as to throw the deficiencies since the first year on you. I have now, by paiment partly, but chiefly by sales of property completely provided for Farrel & Jones (about one hundred pounds excepted, paiable 6. or 7. years hence) and the bonds are partly delivered to Hanson, and will be so entirely, before I return to Philadelphia. Tho’ the paiment of £200. a year to you, is a very different thing from that of £700 to yourself and Hanson, and might therefore be attempted from annual profits, yet having two paiments in arrear, and disabled from answering them by the application of my crops to get clear of the other demand, I have determined to sell property this fall for the paiments of 1791. 1792. 1793. and perhaps may another year extend it farther. The credit of one and two years, necessary to be given, will still delay your receipt of the money, for which I know not how to apologize but by this candid statement of facts. The bonds shall be delivered to you to be put into such hands as you shall think proper to be collected and accounted for  to you. In addition to this whatever the profits of my estate shall enable me to do shall be done. I had thought myself sure with those of the last year. But the shortest crop of corn I ever made in the worst of years, and the destruction of the greater part of a crop of 3000 bushels of wheat by the weavil have taught me that there are too many casualties to confide ultimately in any thing but a sale of property.
 This being the first time of my coming home since your information that a balance of £126–9–6 due from my mother had been omitted in our settlement, I have now for the first time had an opportunity of recurring to the accounts which guided our settlement, and find in fact that no such sum was included. Tho’ I have long since overpaid all my mother’s assets yet I have no hesitation to pay this debt. Having left your first letter and my answer at Philadelphia, I have nothing to direct me but your second letter of Nov. 28. 1791. from which I have taken the sum of £126—9—6, have reduced it @ 33⅓ to £94—17—1½ stg. and inclose you my bond for that payable July 19. 1796. with interest from Sep. 1. 1771. to Apr. 19. 1775. and from Apr. 19. 1783. till paid. I am with great esteem Dear Sir your friend & servt

Th: Jefferson

